CAPITAL PURCHASE PROGRAM COMPLIANCE AGREEMENT This Capital Purchase Program Compliance Agreement (this “Agreement”) is entered into as of this 5th day of December, 2008, by and among FPB Bancorp, Inc., a Florida corporation (the “Corporation”), First Peoples Bank, a Florida state-chartered bank and wholly-owned subsidiary of the Corporation (the “Bank”) and (the “Executive”). The Corporation and the Bank are referred to in this Agreement individually and together as the “Employer.” WHEREAS, as a condition to participation in the U.S. Department of the Treasury’s Troubled Assets Relief Program (“TARP”) Capital Purchase Program (“CPP”), the compensation arrangements of the Employer’s senior executive officers must comply with the U.S. Department of the Treasury’s rules and guidance governing executive compensation of participants in the CPP, which rules and guidance are currently set forth in interim final rules appearing at 31 C.F.R. Part 30, as the rules and guidance may be supplemented or amended from time to time after the date of this Agreement; and WHEREAS, the Executive is or may be a senior executive officer, as that term is defined in the U.S.
